
	

115 HR 6106 RH: Common Sense Permitting Act
U.S. House of Representatives
2018-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 743
		115th CONGRESS2d Session
		H. R. 6106
		[Report No. 115–955]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2018
			Mr. Pearce (for himself, Mr. Bishop of Utah, Mr. Gosar, Mr. Gohmert, Mr. Johnson of Ohio, and Mr. Cramer) introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			September 20, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 14, 2018
		
		
			
		
		A BILL
		To amend the Energy Policy Act of 2005 to clarify the authorized categorical exclusions and
			 authorize additional categorical exclusions to streamline the oil and gas
			 permitting process, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Common Sense Permitting Act. 2.Amendments to the Energy Policy Act of 2005Section 390 of the Energy Policy Act of 2005, (42 U.S.C. 15942) is amended to read as follows:
			
				390.NEPA review
 (a)NEPA reviewAction by the Secretary of the Interior in managing the public lands, or the Secretary of Agriculture in managing National Forest System Lands, with respect to any of the activities described in subsection (d) shall be categorically excluded from any further analysis and documentation under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) if the activity is conducted pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) for the purpose of exploration or development of oil or gas.
 (b)Categorical exclusionUse of a categorical exclusion created in this section— (1)shall not require a finding of no extraordinary circumstances; and
 (2)shall be effective for the full term of the authorized permit or approval. (c)ApplicationThis section shall not apply to an action of the Secretary of the Interior or the Secretary of Agriculture on Indian lands or resources managed in trust for the benefit of Indian Tribes.
 (d)Activities describedThe activities referred to in subsection (a) are: (1)Reinstating a lease pursuant to section 31 of the Mineral Leasing Act (30 U.S.C. 188).
 (2)The following activities, provided that any new surface disturbance is contiguous with the footprint of the original authorization and does not exceed 20 acres or the acreage evaluated in a document previously prepared under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) with respect to such activity, whichever is greater:
 (A)Drilling oil or gas wells at a well pad site at which drilling has occurred previously. (B)Expansion of an existing oil or gas well pad site to accommodate additional wells.
 (C)Expansion or modification of an existing oil or gas well pad site, road, pipeline, facilities, or utilities submitted in a sundry notice.
 (3)Drilling of oil and gas wells at new well pad sites, provided that the new surface disturbance does not exceed 20 acres or the acreage evaluated in a document previously prepared under section 102(2)(C) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)(C)) with respect to such activity, whichever is greater.
 (4)Construction or realignment of a road, pipeline, or utilities within an existing right-of-way or within a right-of-way corridor established in a land use plan.
 (5)The following activities when conducted from non-Federal surface into federally owned minerals, provided that the operator submits to the Secretary concerned certification of a surface use agreement with the non-Federal landowner:
 (A)Drilling oil or gas wells at a well pad site at which drilling has occurred previously. (B)Expansion of an existing oil or gas well pad site to accommodate additional wells.
 (C)Expansion or modification of an existing oil or gas well pad site, road, pipeline, facilities or utilities submitted in a sundry notice.
 (6)Drilling of oil or gas wells from non-Federal surface and non-Federal subsurface into Federal mineral estate.
 (7)Construction of up to 1 mile of new road on Federal or non-Federal surface, not to exceed 2 miles in total.
 (8)Construction of up to 3 miles of individual pipelines or utilities, regardless of surface ownership..
		
	
		September 20, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
